Citation Nr: 1718468	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-38 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for migraine headaches (migraines) prior to December 20, 2012; a rating in excess of 30 percent from December 20, 2012 to September 8, 2015; and a rating in excess of 50 percent for the period beginning on September 9, 2015.

2. Entitlement to an initial compensable rating for bilateral hearing loss prior to November 29, 2012; a rating in excess of 10 percent from November 29, 2012 to November 7, 2013; a rating in excess of 20 percent from November 8, 2013 to August 16, 2015; and a rating in excess of 30 percent effective August 17, 2015.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

The Veteran  represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which assigned noncompensable ratings for headaches and for bilateral hearing loss, effective January 20, 2005, following a Board decision, which granted service connection for both disabilities.  

In a February 2013 rating decision, the RO increased the rating for migraines to 30 percent, effective December 20, 2012, and for bilateral hearing loss, from zero percent to 10 percent, effective November 29, 2012.

In January 2015, the Veteran executed a new VA Form 21-22 redesignating Texas Veterans Commission as his new representative.  The Board recognizes this change in representation.

In June 2015, the Board remanded the matter for additional development. 

In an October 2015 rating decision, the RO increased the rating for bilateral hearing loss to 20 percent, effective November 8, 2013, and to 30 percent, effective August 17, 2015.  The RO also increased the rating for migraines to 50 percent, effective September 2015.  In a November 2015 decision, the RO denied entitlement to a TDIU.

In May 2016, the Board remanded the case for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to December 20, 2012, the Veteran's migraine headaches are not manifested by characteristics of prostrating attacks averaging one in two months over the last several months. 

2.  The evidence shows that for the period beginning on December 20, 2012, the Veteran's headaches are manifested by very frequent completely prostrating and prolonged migraine attacks productive of severe economic inadaptability.

3.  Since the January 20, 2005 effective date of the grant of service connection to November 7, 2013, the Veteran's bilateral hearing loss have been manifested by no worse than Level V hearing impairment for the right ear and no worse than Level IV hearing impairment for the left ear.

4.  From November 8, 2013 to August 16, 2015, the Veteran's bilateral hearing loss has been manifested by no worse than Level VI hearing impairment for the right ear and no worse than Level V hearing impairment for the left ear.

5.  From August 17, 2015, the Veteran's bilateral hearing loss has been manifested by Level VII hearing impairment for the right ear and no worse than Level VI hearing impairment for the left ear.

6.  The medical and other evidence of record reasonably demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to December 20, 2012, the criteria for an initial compensable rating for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2016).  

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 50 percent rating, but no higher, for migraines, effective December 20, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8100 (2016).  

3.  The criteria for an initial 10 percent rating, but no higher, for bilateral hearing loss, from the January 20, 2005 effective date of service connection to November 7, 2013, have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86(a), DC 6100 (2016).

4.  The criteria for a rating in excess of 20 percent for bilateral hearing loss for the period from November 8, 2013 to August 16, 2015, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86(a), DC 6100 (2016).

5.  The criteria for a rating in excess of 30 percent for bilateral hearing loss for the period beginning on August 17, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86(a), DC 6100 (2016).

6.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

VA's duty to notify was satisfied by letters dated in March 2005, April 2005 and July 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The duty to assist the Veteran in the development of his claim has also been met.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs), VA treatment records and private treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Also, the Veteran was afforded VA compensation and pension examinations in October 2005, September 2007, November 2010, December 2012, August 2015 and September 2015.  The Board finds that the VA examination reports are adequate to decide the merits of the case because the VA examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the VA examination reports set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinions.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances. . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Initial Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Migraine 

The Veteran is currently assigned a noncompensable initial disability rating for migraines for the period prior to December 20, 2012; a 30 percent rating from December 20, 2012 to September 8, 2015; and a 50 percent rating effective September 9, 2015, pursuant to 38 C.F.R. § 4.124a, DC 8100 (2016).

Under DC 8100, migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months warrant a 10 percent rating.  Migraine headaches with less frequent attacks warrant a 0 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

Period prior to December 20, 2012

In a September 2007 VA examination, the Veteran reported that the onset of his headache condition was in 1962, after basic training at Fort Polk, Louisiana.  He further indicated that he first developed the headaches when he suffered from an acute febrile illness and was hospitalized for approximately 38 days.  He rated the headaches at 7 - 8 out of 10, and was taking Synthroid to control the headaches.  The alleviating factors he identified included lying in a dark quiet room for twenty minutes, taking Tylenol.  He described the location of his headache as "tense bandlike around his entire head", with a severity of 8 - 10.  His symptoms included throbbing squeezing pain, without functional loss or fatigue or weakness.  He also reported that the frequency of his headaches were constant, with associated symptoms of occasional photophobia (sensitivity to light) and occasional phonophobia (sensitivity to sound).  The Veteran also described his headaches as non-prostrating.  Accordingly, the VA examiner diagnosed the Veteran's condition as chronic tension headaches.

According to a November 2010 VA examination, the Veteran suffered from headaches in which the pain ranged from 1 - 8/9.  The Veteran indicated that he had headaches daily, since his febrile illness while he was in service.  The VA examination reported that the frequency of his headaches within the previous 12 months were weekly, although in terms of severity, the attacks were not prostrating and ordinary activity was as possible.  The VA examiner found that there was no evidence of midline shifting, hydrocephalus, or abnormal extra-axial fluid collection.  Additionally, the VA examiner also found that there was no presence of intracranial hemorrhage or acute cerebral infarction, bony calvarium was intact, and visualized paranasal sinuses and mastoid air cells were well aerated. 

A June 2012 private medical opinion reported that the prescription indomethacin seemed to improve the Veteran's headaches "from a 6 to a 7 to a 5."  However, the VA examiner noted that when seen by VA neurologists, he was advised to discontinue the indomethacin and start the prescription, Gabapentin.

Following a review of the evidence, the Board finds that for the period prior to December 20, 2012, a compensable rating for migraine headaches is not warranted. In this regard, the Veteran has not been shown to have or experience characteristic prostrating attacks of migraine pain.  While the November 2010 VA examination report described the headaches as weekly, they were specifically noted as not prostrating.  Accordingly, the Veteran's less severe headache symptomatology is squarely within the criteria for a noncompensable rating.  The evidence does not more nearly approximate, nor does the Veteran contend, that he has prostrating attacks averaging one in 2 months over the last several months. Therefore, the claim for an initial compensable rating for migraine headaches for the period prior to December 20, 2012 is denied.

Period from December 20, 2012

In a December 20, 2012 VA examination, the VA examiner reported that the Veteran's headaches had improved while taking gabapentin twice daily, and that headache severity [was] down to 4/10 severity daily-lasting all day."  The Veteran reported experiencing constant and pulsating or throbbing head pain.  He also has sensitivity to light, sensitivity to sound, and his ears start aching on the days he knows that his headaches would get worse.  The Veteran reported that the duration of his typical head pain were all day, daily and the typical head pain was on both sides of his head.  He has characteristics of prostrating attacks of the head more frequently than once per month.  The VA examiner also noted that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain.  The VA examiner also indicated that the Veteran's headache condition impacted his ability to work, because, for example, the Veteran lost 30 days of a twelve-month period at his job.  Additionally, the VA examiner reported that the Veteran worked part-time doing computer work translating Spanish to English, in which he stayed at home on days he thought that his pain was going to get worse, as a result of ear pain.

In an April 2013 private medical opinion, the Veteran's doctor indicated that the Veteran continued to have headaches that were aggravated by computer screen visualization.  The private opinion further noted that the Veteran took period breaks and found that to be helpful.  The private physician found no other neurologic symptoms associated with the Veteran's headaches, and additionally, no neurological examination was conducted.  The private physician opined that the Veteran has a form of hemicrania continua, or likely chronic daily headache.

In a May 2013 Headaches Disability Questionnaire, the Veteran indicated that he was taking Gabapentin for his headaches.  He reported constant head pain, pulsating or throbbing pain, pain on both sides of his head, with the pain worsening with physical activity.  Additional symptoms associated with his headaches included sensitivity to light, sensitivity to sound and episodic dizziness.  He described the duration of his pain as continuous.  The questionnaire also indicated that he had very frequent prostrating and prolonged attacks of migraine headache pain.

In a July 2013 private medical opinion, a private physician reported that the Veteran continued to have continuous headaches, which were punctuated by sitting in front of the computer screen at work for prolonged periods.  The private physician however noted that the Veteran was able to achieve some relief and avoid severe and prostrating attacks simply by taking frequent breaks from the computer.  On the other hand, however, the private physician noted that his headaches were interfering with his work and that he was unable to benefit the Veteran further, unless possibly prescribing the tizanidine that was added in a dose of 4mg at bedtime, which could possibly help.  The private physician also noted that the Veteran had intractable headaches and likely, hemicrania continua.

In an October 2013 private medical opinion, the private physician reported that the Veteran was terminated from his position.  The private physician noted that on the one hand, he "had proportionally somewhat less headaches because he does not get exposed to computer screens as much as he used to," but on the other hand, observed that the stress of the Veteran not having gainful employment and financial security creates stress, which also aggravates his headache.

In a May 2014 private medical opinion, the private physician observed that the "stress and anxiety over financial matters that [the termination from the Veteran's employment]  created is probably as bad for triggering his headaches as was the computer screen stimulation."  The private medical opinion also reported that the Veteran had some difficulty sleeping, manifested mild vegetative signs of depression in the form of diminished appetite, with some apathy and fatigue and headaches rated 7 - 8 out of 10, most of the day.  The private physician indicated that the Veteran continued to take the Gabapentin and Tizanidine.  The Veteran was prescribed with 50 to 100 mg of Trazodone, to be taken at bedtime.  He was also advised that he was to stop using Tizanidine.

A July 2014 private medical opinion reported that the Veteran continued to have daily and nearly constant headaches, which were made only somewhat better with the addition of Trazadone to his list of prescriptions, at bedtime.  The physician stated that this is a chronic condition and it is refractory to therapy.  The private physician opined that the Veteran's condition is permanent and fairly disabling.  He noted multiple unsuccessful attempts by himself and other medical providers to totally alleviate his pain.

In June 2015, a private medical opinion reported that the private physician had been following the Veteran since 2012.  He noted that the Veteran has suffered a chronic daily headache since the 1960s. After noting that efforts "to mitigate these headaches have been partially successful, through medication and activity changes," the private physician opined that the Veteran's headaches should be considered a permanent condition that will not likely ever stop. 

A September 2015 VA examination reported that the Veteran manifested symptoms including constant head pain, pulsating or throbbing head pain, with sensitivity to light and sensitivity to sound.  The Veteran reported that his headache is always present at the top of his head.  According to the September 2015 VA examination, the Veteran also manifested characteristics of prostrating attacks of the migraine headache pain more frequently than once a month.  The VA examination also noted that the Veteran has very frequent prostrating and prolonged attacks of the migraine headache pain.

The Board finds that the evidence supports assigning a higher 50 percent rating effective December 20, 2012, for the Veteran's service-connected migraine headaches.  In this regard, the December 2012 VA examiner specifically determined that the Veteran had very frequent prostrating and prolonged attacks of migraine headaches and that he had lost 30 days of work over a twelve month period.  Further, the severity of the Veteran's migraine headaches continued.  The Veteran's July 2013 private physician noted that the Veteran's headaches were interfering with his work and that he was unable to benefit the Veteran further with any treatment.  In fact, the Veteran was terminated from his employment thereafter due to the impact from the severity of his migraine headache disability on his ability to perform his job, which required him to work in front of a computer screen all day long.  The severity of the Veteran's migraines were consistent during this period, and as noted during the September 2015 VA examination were very frequent prostrating and prolonged attacks.  These findings beginning on VA examination in December 20, 2015 and consistently thereafter on private medical records and subsequent VA examination persuasively suggest that the Veteran's service-connected migraine headaches result in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability (i.e., a 50 percent rating under DC 8100).    38 C.F.R. § 4.124a , DC 8100.  Thus, the Board finds that the criteria for a 50 percent rating effective December 20, 2015, for migraine headaches have been met.  This rating represents the maximum schedular rating for migraine headaches.  

B.  Hearing Loss

The Veteran is currently assigned a noncompensable initial disability rating for bilateral hearing loss prior to November 29, 2012; a 10 percent initial disability rating from November 29, 2012 to November 7, 2013; a 20 percent disability rating from November 8, 2013 to August 16, 2015; and a 30 percent disability rating effective August 17, 2015.

His service connected bilateral hearing loss disability is rated under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The severity of a hearing loss disability is determined by applying the criteria set forth at 38 C.F.R. § 4.85 .  Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85 (a), (d).

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  Further, when the average puretone threshold is 30 dB or less at 1000 Hertz, and 70 dB or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher level.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (b) (2016).

Period Prior to November 8, 2013

An October 2005 VA examination report reflects the following findings on audiological examination.  Puretone thresholds for the right ear, in dB, were 50 at 1000 Hz, 55 at 2000 Hz, 70 at 3000 Hz, and 75 at 4000 Hz, with an average puretone threshold of 62.5dB.  Puretone thresholds for the left ear, in dB, were 45 at 1000 Hz, 50 at 2000 Hz, 60 at 3000 Hz, 70 at 4000 Hz, with an average puretone threshold of 56.25dB.  Speech discrimination scores in this report were not reported because according to the VA examiner, they  were not considered reliable.  
Applying these threshold averages to Table VIA yields a designation of Level V for the right ear and IV for the left ear.  Applying these results to the Table VII chart (with the right ear being the "poorer" ear), a Level V for the right ear, combined with a Level IV for the left ear, results in a 10 percent evaluation.

A September 2007 VA audiologic examination report reflects that puretone thresholds for the right ear, in dB, were 50 at 1000Hz, 55 at 2000Hz, 65 at 3000Hz, 75 at 4000Hz, with an average puretone threshold of 61.25dB.  Puretone thresholds for the left ear, in dB, were 40 at 1000Hz, 55 at 2000Hz, 60 at 3000Hz, 65 at 4000Hz, with an average puretone threshold of 55dB.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.  Applying the above results to Table VI in 38 C.F.R. § 4.85, a puretone threshold average of 61dB and a speech discrimination of 96 percent in the right ear results in Level II hearing for the right ear.  Likewise, applying the above results to Table VI in 38 C.F.R. § 4.85, a puretone threshold average of 55dB and a speech discrimination of 92 percent in the left ear results in Level I hearing for that ear.  Applying these results to Table VII in 38 C.F.R. § 4.85 (with the right ear being the "poorer" ear), the Board finds that a Level II for the right ear, combined with a Level I for the left results in a noncompensable evaluation.

A March 2010 private audiological examination report reflects audiometric findings yielding a puretone threshold average of 65dB in the right ear, and 57.5dB in the left ear.  Speech discrimination scores were 84 percent in the right ear and 92 percent in the left ear.  Applying the above results to Table VI in 38 C.F.R. § 4.85,  results in Level III hearing for the right ear.  Likewise, applying the above results to Table VI in 38 C.F.R. § 4.85, results in Level II hearing for that ear.  Applying these results to Table VII in 38 C.F.R. § 4.85 (with the right ear being the "poorer" ear), the Board finds that a Level III for the right ear, combined with a Level II for the left results in a noncompensable evaluation.

A November 2010 VA audiologic examination report reflects that puretone thresholds for the right ear, in dB, were 55 at 1000Hz, 65 at 2000Hz, 70 at 3000Hz, 75 at 4000Hz, with an average puretone threshold of 66dB.  Puretone thresholds for the left ear, in dB, were 45 at 1000Hz, 45 at 2000Hz, 55 at 3000Hz, 70 at 4000Hz, with an average puretone threshold of 54dB.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  Applying the above results to Table VI in 38 C.F.R. § 4.85, a puretone threshold average of 66.25dB and a speech discrimination of 88 percent in the right ear results in Level III hearing for the right ear.  Likewise, applying the above results to Table VI in 38 C.F.R. § 4.85, a puretone threshold average of 54dB and a speech discrimination of 92 percent in the left ear results in Level I hearing for that ear.  Applying these results to Table VII in 38 C.F.R. § 4.85 (with the right ear being the "poorer" ear), the Board finds that a Level III for the right ear, combined with a Level I for the left results in a noncompensable evaluation.

However, it is noted that the November 2010 VA examination audiogram showed evidence of an exceptional pattern of hearing in accordance with 38 C.F.R. § 4.86(a) (2016).  This is because the Veteran's hearing loss at 1000 hertz to 4000 hertz is over 55 for each frequency for his right ear.  As such, the Veteran's average thresholds of 66dB for right ear is applied to Table VIA to determine if it results in a more favorable assignment than Table VI.  This results in a designation of Level V.  Applying this result to Table VII in 38 C.F.R. § 4.85 (with the right ear being the "poorer" ear), the Board finds that a Level V for the right ear, combined with a Level I for the left ear results from Table VI, still renders a noncompensable evaluation.

A July 2012 VA audiological assessment reflects that puretone thresholds for the right ear, in dB, were 55 at 1000Hz, 65 at 2000Hz, 75 at 3000Hz, 75 at 4000Hz, with an average puretone threshold of 68dB.  Puretone thresholds for the left ear, in dB, were 45 at 1000Hz, 50 at 2000Hz, 55 at 3000Hz, 70 at 4000Hz, with an average puretone threshold of 55dB.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 88 percent in the left ear.  Applying the above results to Table VI in 38 C.F.R. § 4.85, a puretone threshold average of 68dB and a speech discrimination of 80 percent in the right ear results in Level IV hearing for the right ear.  Likewise, applying the above results to Table VI in 38 C.F.R. § 4.85, a puretone threshold average of 55dB and a speech discrimination of 88 percent in the left ear results in Level II hearing for that ear.  Applying these results to Table VII in 38 C.F.R. § 4.85 (with the right ear being the "poorer" ear), the Board finds that a Level IV for the right ear, combined with a Level II for the left results in a noncompensable evaluation.

However, it is noted that the July 2012 audiological assessment showed evidence of an exceptional pattern of hearing in accordance with 38 C.F.R. § 4.86(a).  This is because the Veteran's hearing loss at 1000 hertz to 4000 hertz is over 55 for each frequency for his right ear.  As such, the Veteran's average thresholds of 68dB for right ear is applied to Table VIA to determine if it results in a more favorable assignment than Table VI.  This results in a designation of Level V.  Applying this result to Table VII in 38 C.F.R. § 4.85 (with the right ear being the "poorer" ear), the Board finds that a Level V for the right ear, combined with a Level II (the left ear results from Table VI) renders a 10 percent evaluation.
	
A December 2012 VA audiological examination report reflects that puretone thresholds for the right ear, in dB, were 55 at 1000Hz, 65 at 2000Hz, 70 at 3000Hz, 75 at 4000Hz, with an average puretone threshold of 66dB.  Puretone thresholds for the left ear, in dB, were 50 at 1000Hz, 55 at 2000Hz, 60 at 3000Hz, 70 at 4000Hz, with an average puretone threshold of 59dB.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 88 percent in the left ear.  Applying the above results to Table VI in 38 C.F.R. § 4.85, a puretone threshold average of 66dB and a speech discrimination of 88 percent in the right ear results in Level III hearing for the right ear.  Likewise, applying the above results to Table VI in 38 C.F.R. § 4.85, a puretone threshold average of 59dB and a speech discrimination of 88 percent in the left ear results in Level III hearing for that ear.  Applying these results to Table VII in 38 C.F.R. § 4.85 (with the right ear being the "poorer" ear), the Board finds that a Level III for the right ear, combined with a Level III for the left results in a noncompensable evaluation.

However, it is noted that the December 2012 VA audiological examination showed evidence of an exceptional pattern of hearing in accordance with 38 C.F.R. § 4.86(a).  This is because the Veteran's hearing loss at 1000 hertz to 4000 hertz is over 55 for the frequency for the right ear.  As such, the Veteran's average thresholds of 66dB for his right ear is applied to Table VIA to determine if it results in a more favorable assignment than Table VI.  This results in a designation of Level V for the right ear.  Applying this result to Table VII in 38 C.F.R. § 4.85 (with the right ear being the "poorer" ear), the Board finds that a Level V for the right ear, combined with a Level III (the left ear from Table VI) renders a 10 percent evaluation.

A June 2013 VA audiological assessment reflects that puretone thresholds for the right ear, in dB, were 55 at 1000Hz, 65 at 2000Hz, 70 at 3000Hz, 75 at 4000Hz, with an average puretone threshold of 66dB.  Puretone thresholds for the left ear, in dB, were 45 at 1000Hz, 55 at 2000Hz, 55 at 3000Hz, 75 at 4000Hz, with an average puretone threshold of 58dB.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 88 percent in the left ear.  Applying the above results to Table VI in 38 C.F.R. § 4.85, a puretone threshold average of 66dB and a speech discrimination of 88 percent in the right ear results in Level III hearing for the right ear.  Likewise, applying the above results to Table VI in 38 C.F.R. § 4.85, a puretone threshold average of 58dB and a speech discrimination of 88 percent in the left ear results in Level III hearing for that ear.  Applying these results to Table VII in 38 C.F.R. § 4.85 (with the right ear being the "poorer" ear), the Board finds that a Level III for the right ear, combined with a Level III for the left results in a noncompensable evaluation.

However, it is noted that the June 2013 VA audiological assessment showed evidence of an exceptional pattern of hearing in accordance with 38 C.F.R. § 4.86(a).  This is because the Veteran's hearing loss at 1000 hertz to 4000 hertz is over 55 for the frequency for the right ear.  As such, the Veteran's average thresholds of 66dB for his right ear is applied to Table VIA to determine if it results in a more favorable assignment than Table VI.  This results in a designation of Level V for the right ear.  Applying this result to Table VII in 38 C.F.R. § 4.85 (with the right ear being the "poorer" ear), the Board finds that a Level V for the right ear, combined with a Level III (the left ear from Table VI) renders a 10 percent evaluation.

In this case, the Board finds that the October 2005 VA examination report provides the first audiometric evidence that the Veteran has bilateral hearing loss that warrants an initial 10 percent rating.  While the Board is aware that audiometric results from October 2005, September 2007, and November 2010 support a noncompensable disability rating, the Board will resolve all reasonable doubt in favor of the Veteran and find that an initial 10 percent rating is warranted during the period from the initial grant of service connection through November 7, 2013.  

Period from November 8, 2013 to August 16, 2015

A November 2013 VA audiological assessment reflects that reflects that puretone thresholds for the right ear, in dB, were 55 at 1000Hz, 65 at 2000Hz, 70 at 3000Hz, 75 at 4000Hz, with an average puretone threshold of 66dB.  Puretone thresholds for the left ear, in dB, were 45 at 1000Hz, 55 at 2000Hz, 60 at 3000Hz, 75 at 4000Hz, with an average puretone threshold of 58dB.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 72 percent in the left ear.  Applying the above results to Table VI in 38 C.F.R. § 4.85, a puretone threshold average of 66dB and a speech discrimination of 80 percent in the right ear results in Level IV hearing for the right ear.  Likewise, applying the above results to Table VI in 38 C.F.R. § 4.85, a puretone threshold average of 58dB and a speech discrimination of 72 percent in the left ear results in Level V hearing for that ear.  Applying these results to Table VII in 38 C.F.R. § 4.85 (with the right ear being the "poorer" ear), the Board finds that a Level IV for the right ear, combined with a Level V for the left ear results in a noncompensable evaluation.

However, it is noted that the November 2013 audiological assessment showed evidence of an exceptional pattern of hearing in accordance with 38 C.F.R. § 4.86(a).  This is because the Veteran's hearing loss at 1000 hertz to 4000 hertz is over 55 for the frequency for the right ear.  As such, the Veteran's average thresholds of 66dB for his right ear is applied to Table VIA to determine if it results in a more favorable assignment than Table VI.  This results in a designation of Level V for the right ear.  Applying this result to Table VII in 38 C.F.R. § 4.85 (with the right ear being the "poorer" ear), the Board finds that a Level V for the right ear, combined with a Level V (the left ear from Table VI) renders a 20 percent evaluation.

A July 2014 audiological assessment reflects that puretone thresholds for the right ear, in dB, were 55 at 1000Hz, 70 at 2000Hz, 75 at 3000Hz, 80 at 4000Hz, with an average puretone threshold of 70dB.  Puretone thresholds for the left ear, in dB, were 50 at 1000Hz, 60 at 2000Hz, 65 at 3000Hz, 70 at 4000Hz, with an average puretone threshold of 61dB.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 84 percent in the left ear.  Applying the above results to Table VI in 38 C.F.R. § 4.85, a puretone threshold average of 70dB and a speech discrimination of 92 percent in the right ear results in Level II hearing for the right ear.  Likewise, applying the above results to Table VI in 38 C.F.R. § 4.85, a puretone threshold average of 61dB and a speech discrimination of 84 percent in the left ear results in Level III hearing for that ear.  Applying these results to Table VII in 38 C.F.R. § 4.85 (with the right ear being the "poorer" ear), the Board finds that a Level II for the right ear, combined with a Level III for the left ear results in a noncompensable evaluation.

However, it is noted that the July 2014 audiological assessment showed evidence of an exceptional pattern of hearing in accordance with 38 C.F.R. § 4.86(a).  This is because the Veteran's hearing loss at 1000 hertz to 4000 hertz is over 55 for the frequency for the right ear.  As such, the Veteran's average thresholds of 70dB for his right ear is applied to Table VIA to determine if it results in a more favorable assignment than Table VI.  This results in a designation of Level VI for the right ear.  Applying this result to Table VII in 38 C.F.R. § 4.85 (with the right ear being the "poorer" ear), the Board finds that a Level VI for the right ear, combined with a Level III (the left ear from Table VI) renders a 10 percent evaluation.

As the November 2013 and July 2014 testing results noted above do not yield findings to support assignment of a rating in excess of 20 percent for bilateral hearing loss, the Veteran is not entitled to a rating in excess of 20 percent for bilateral hearing loss for the period from November 8, 2013 to August 16, 2015.

Period beginning on August 17, 2015

An August 2015 audiological examination report reflects that puretone thresholds for the right ear, in dB, were 60 at 1000Hz, 65 at 2000Hz, 75 at 3000Hz, 80 at 4000Hz, with an average puretone threshold of 70dB.  Puretone thresholds for the left ear, in dB, were 50 at 1000Hz, 60 at 2000Hz, 65 at 3000Hz, 80 at 4000Hz, with an average puretone threshold of 63.75dB.  Speech audiometry revealed speech recognition ability of 66 percent in the right ear and 60 percent in the left ear.  Applying the above results to Table VI in 38 C.F.R. § 4.85, a puretone threshold average of 70dB and a speech discrimination of 66 percent in the right ear results in Level VII hearing for the right ear.  Likewise, applying the above results to Table VI in 38 C.F.R. § 4.85, a puretone threshold average of 63.75dB and a speech discrimination of 60 percent in the left ear results in Level VI hearing for that ear.  Applying these results to Table VII in 38 C.F.R. § 4.85 (with the right ear being the "poorer" ear), the Board finds that a Level VII for the right ear, combined with a Level VI for the left results in a 30 percent evaluation.

Moreover, it is noted that the August 2015 audiological examination showed evidence of an exceptional pattern of hearing in accordance with 38 C.F.R. § 4.86(a).  This is because the Veteran's hearing loss at 1000 hertz to 4000 hertz is over 55 for the frequency for the right ear.  As such, the Veteran's average thresholds of 70dB for his right ear is applied to Table VIA to determine if it results in a more favorable assignment than Table VI.  This results in a designation of Level VI for the right ear.  Applying this result to Table VII in 38 C.F.R. § 4.85 (with the right ear being the "poorer" ear), the Board finds that a Level VI for the right ear, combined with a Level VI (the left ear from Table VI) still renders a 30 percent evaluation.

As the August 2015 testing results noted above do not yield findings to support assignment of a rating in excess of 30 percent for bilateral hearing loss, the Veteran is not entitled to a rating in excess of 30 percent for bilateral hearing loss for the period beginning on August 17, 2015. 

All Periods

The Board has carefully considered the Veteran's assertions and other lay statements of record and in no way discounts the Veteran's asserted hearing difficulties or his assertions that his bilateral hearing loss should be rated higher. However, as noted above, the aforementioned VA examinations of record were conducted in accordance with the requirements for a hearing impairment examination for VA purposes.  See 38 C.F.R. § 4.85 (a) (2016).

The lay statements are both competent and credible in regard to reporting worsening hearing acuity and functional effects.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals because the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulties with his hearing; however, he is not competent to assign particular speech recognition scores or puretone decibel readings to his current acuity problems.

The Board in no way discounts the difficulties the Veteran experiences as a result of bilateral hearing loss.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Therefore, the Board has no discretion and must make a finding on the rating schedule on the basis of the results of the audiological evaluations of record.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

Furthermore, the Board points out that the VA examinations included discussion of the Veteran's reported functional impacts.  Martinak v. Nicholson, 21 Vet. App. 447   (2007).  With regard to functional impairment, including the Veteran's reports that without his hearing aids, he has difficulty hearing and he has to read lips.  In addition, he has also reported that it is very hard for him to hear in restaurants and in church.  Further, his speech discrimination abilities were specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  Martinak, 21 Vet. App. 455.  Specifically, such criteria contemplate the difficulty the Veteran had hearing in all situations, even in the presence of background noise.

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  His description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  He has been provided a schedular rating based on his hearing difficulty, as such the Board finds no aspect of this disability not contemplated in the applicable schedular criteria.  See Doucette v. Shulkin, No. 15-2818 (U.S. Court of Appeals Veterans Claims (November 2, 2016).  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to make it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2016).
"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for persistent depressive disorder, rated as 50 percent disabling, effective June 5, 2014, migraine headaches, rated as 50 percent disabling, effective December 20, 2012, bilateral hearing loss, rated 10 percent disabling, effective January 20, 2005, 20 percent, effective November 8, 2013 and 30 percent, August 17, 2015 and bilateral tinnitus, rated 10 percent disabling, effective January 20, 2005.  His combined rating is 90 percent.  Therefore, the Veteran meets the minimum percentage requirements of 38 C.F.R. § 4.16(a).  The remaining question is whether the Veteran's service-connected migraines cause him to be unable to secure or follow a substantially gainful occupation. 

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Veteran contends that he was let go of his job in August 2013 because of his "headache/hemicrania continua."  

A December 2012 VA examination indicated that the Veteran's headache condition impacted his ability to work.  Specifically, the VA examination report stated that the Veteran lost thirty days of a twelve-month period at work, due to his headaches.  Further, the VA examination report indicated that he had a part-time job with the Department of Agriculture doing computer work as a Spanish translator.  Furthermore, the Veteran reported that he stayed at home whenever he thought the pain was going to get worse, because of ear pain.

An April 2013 private medical opinion reported that the Veteran translated agricultural documents from English to Spanish.  The opinion further stated that he had a form of hemicrania continua, or "perhaps even chronic daily headache."

A May 2013 Headaches Disability Benefits Questionnaire noted that the Veteran's headache condition impacted his ability to work.

According to a July 2013 private medical opinion, the Veteran continued to have headaches which were punctuated by sitting in front of the computer screen at work for prolonged periods.  The report further stated that while he was able to achieve some relief and avoid severe and prostrating attacks by simply taking frequent breaks from the computer, that interfered with his work.

An October 2013 private medical opinion noted that the Veteran "had proportionally somewhat less headaches because he does not get exposed to computer screens as much as he used to," since losing his job.

A July 2014 private medical opinion stated that "his condition is permanent and fairly disabling" and that multiple attempts by his physician and other medical providers have not been totally successful in totally alleviating his pain.

A September 2015 VA examination indicates that the Veteran is a mechanical engineer, and had a long career in private and government jobs.  The VA examination indicated that the Veteran's headache condition impacted his ability to work.  The report further stated that the Veteran's headaches began to interfere with his productivity to the point where he was terminated while working for the Department of Agriculture.  The VA examination also stated that the Veteran suffered from constant headaches at least two times a week in which the Veteran had to retreat from any type of work.  The VA examination also notes that the Veteran cannot concentrate on tasks and must relax or remove himself from any stressful situation.  Additionally, the VA examiner opined that the Veteran's headaches caused increasing loss of concentration and timeliness of completion of assigned tasks, and has had to take excessive time away from his employment to achieve relief from his headaches.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record strongly suggests that the Veteran's migraines are significant enough to preclude him from securing or following a substantially gainful occupation.  The record indicates that he cannot handle stress, he cannot work on computers for prolonged periods without the need to take breaks., and based on his work history/work experience, he appears to be limited to work involving the use of a computer.  

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful occupation in accordance with his background and education level.  Accordingly, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102  (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to a compensable rating for migraines for the period prior to December 20, 2012 is denied.

Entitlement to a 50 percent rating for migraines, effective December 20, 2012, is granted.

Entitlement to an initial rating of 10 percent for bilateral hearing loss for the period from the January 20, 2005 effective date of the grant of service connection to November 7, 2013, is granted.

Entitlement to a rating in excess of 20 percent for bilateral hearing loss for the period from November 8, 2013 to August 16, 2015 is denied.

Entitlement to a rating in excess of 30 percent for bilateral hearing loss for the period beginning on August 17, 2015 is denied.

Entitlement to a TDIU is granted.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


